       Case 4:20-cv-02154 Document 27 Filed on 12/29/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                             December 29, 2020
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

TERRI PEPPER,                                    §
                                                 §
         Plaintiff,                              §
VS.                                              §   CIVIL ACTION NO. 4:20-CV-02154
                                                 §
LIFE PROTECT 24/7, INC. d/b/a LIFE               §
PROTECT 24/7,                                    §
                                                 §
         Defendant.                              §

                                             ORDER

        On December 22, 2020, the plaintiff, Terri Pepper and the defendant, Life Protect 24/7,

Inc., d/b/a Life Protect 24/7 filed an joint motion for extension of time for parties to complete

briefing on Life Protect’s Motion to Dismiss (Dkt. No. 26).

        After considering the same, it is hereby ORDERED that the joint motion is GRANTED.

        Accordingly, the deadlines are amended as follows:

       Plaintiff shall file her Response to Defendant’s Motion to Dismiss on or before January

        11, 2021;

       Defendant shall file its Reply in support of its Motion to Dismiss on or before January 19,

        2021.

        It is so ORDERED.

        SIGNED on this 29th day of December, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
